AMENDMENT NO. 2 This AMENDMENT NO. 2, dated as of August 19, 2008 (the “Amendment”), is entered into by and among New Earth LNG, LLC, a Delaware limited liability company (the “Borrower”), the other persons designated as “Loan Parties” on the signature pages hereto (the “Loan Parties”), and Fourth Third LLC, a Delaware corporation, as agent for the Lenders (the “Agent”) and as a Lender. WHEREAS, Borrower, the other Loan Parties, Lenders (as defined therein) and Agent are party to a certain Amended and Restated Credit Agreement, dated as of June 26, 2008 (as heretofore amended, restated, supplemented or otherwise modified, the “Credit Agreement”; all capitalized terms defined in the Credit Agreement and not otherwise defined herein shall have the meanings assigned thereto in the Credit Agreement); and WHEREAS, Borrower, the other Loan Parties, Agent and Lenders have agreed to amend the Credit Agreement to recognize the addition of an interest reserve account thereto and as otherwise provided herein; NOW, THEREFORE, in consideration of the premises and the agreements, provisions and covenants herein contained, Borrower, the other Loan Parties, Lenders and Agent agree as follows: SECTION 1. DEFINED TERMS AND SECTIONS Capitalized terms set forth herein shall have the meanings when used herein as set forth in the Credit Agreement.Section references used herein shall, unless otherwise expressly provided, be deemed to be references to Sections of the Credit Agreement. SECTION 2. AMENDMENTS Subject to the satisfaction of the conditions to effectiveness referred to in Section 3 below, Borrower, the other Loan Parties, Lenders and Agent agree that the Credit Agreement is hereby amended as follows: 2.1Interest Reserve
